Title: To John Adams from François Adriaan Van der Kemp, 21 May 1821
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Olden barneveld 21 May 1821.


Is it not Strange, that this year—I Should not have received one Single line from those—whom I So highly respect, at Boston? No—not even of Montezillo? It cannot be—that you are indisposed—or any of the family—your promising George would have mentioned it to me—The last notice I obtained of the family was from Fish-kill—and will the 4th of march your’s was of 18 Febr—Could it be possible, that my last visit at Boston, caused me So much mischief—then I may truly regret it—but even this can not be the case by that Venerable man, who know my weak as well as my good Side—and by whom—I am confident, I can not be forgotten.
I postponed to write from week to week, till at lenght—I was unexpectedly, favoured with the luminous Report of J. Q. A. on Weights and measures. It might be deemed importune, to interrupt his more Serious occupations by an insignificant Letter of thanks—as you will inform Him, that I am highly Sensible for this distinguished mark of attention—to an old frend of his revered Parents. I Sincerely regret, that I am too incompetent a Judge to appraise its worth—it being out of my Sphere—It communicated nevertheless much Scientific knowledge—it drove away Some visionary dreams on this Subject—and makes me imagine that I Should know, to follow the track of this unassuming guide if I had been a member of Congress—He fully appraises, what has been performed in France and England—and what he proposes to Congress deserves a civic crown—Pag. 59, 45-86, 90-92, 125/9 ought to be read again and again—Soon it Shall have crossed the Atlantic—In Europe—In France and England principally—it must increase the exalted opinion of J. Q. A—He has indeed not worked in vain—noctes diesque—with what complacency may he read to his Louisa—in the course of a few months—the congratulations—which he now may expect from London and Paris! He made by it indeed—in my opinion—a gigantic Stride towards that Seat—who around which he Shall entwine a glorious wreath—which Posterity will admire—even—if it was not actually benefitted by it—
My Daughter’s health was this winter very indifferent—God be praised! She is recovered—reads and writes, and Superintends again our family—except Severe head-ache—taking but Seldom leave of your frend—and weak eyes—to an excess—health and contentment remains our Share—Since my return from Quincy I accomplished four vol. more of the Records, and as many of these become more important, I am irresistibly Spurred to continue—as long I can decipher a Single Sentence—
I Solicit as a boon—and our time may be Short—led me hear now and then—the well fare of your Self—and family—when I hear no longer the voice of frendship, or can not trace its Sound—it is time, to leave this Scene—but to receive even the Smallest proofs in my deep retirement, of those, whom I love, honour and revere, is a dainty, with which I would not part for any wordly treasure—
I presume—the Eliot’s are all So much engaged in feasting and Tyng—in winding up the concerns of his office—that Olden barneveld is not longer remembered—
How often am I in the middle of your family—at morning in the Evening—and with what delight I review the particulars of our conversation—when it is a difficult task, not to regret that I Shall not receive these kindnesses again—The Lilies of Montezillo are now growing in my Garden with other Bostonian flowers—and can I look at them—and Suppress the wish! o! Quando te revisam!
Assuring you of my high respect and cordial frendship / I remain / My Dear and respected Sir! / Your most obed. and bliged

Fr. Adr. van der Kemp




